Citation Nr: 0313229	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  98-15 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen the claim of service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for spondylolysis of 
the 5th lumbar vertebra.

3.  Entitlement to service connection for peripheral 
neuropathy as due to Agent Orange exposure.

4.  Entitlement to service connection for a lumbar spine 
disorder other than spondylolysis of the 5th lumbar vertebra.

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Entitlement to service connection for a skin disorder to 
include dermafibromas of the right leg as due to Agent Orange 
exposure.  

(The issue of entitlement to an increased rating for panic 
disorder with agoraphobia will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1967 to October 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a lumbar spine disorder; denied 
service connection for a cervical spine disorder, peripheral 
neuropathy as due to Agent Orange exposure, and dermafibromas 
of the right leg as due to Agent Orange exposure; and granted 
service connection for scar due to excision of a lipoma from 
the upper back which was assigned a non-compensable rating.  
The veteran limited his appeal as to the issues of whether 
new and material evidence had been submitted to reopen the 
claim of service connection for a lumbar spine disorder; 
entitlement to service connection for a cervical spine 
disorder, peripheral neuropathy as due to Agent Orange 
exposure, and for dermafibromas of the right leg as due to 
Agent Orange exposure.  In September 2002, the veteran 
testified before the undersigned at a personal hearing.  

The veteran has raised the issue of service connection for 
defective vision, depression, headaches, and fatigue.  These 
issue are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a March 1994 decision, the RO denied service 
connection for a low back disorder.  The veteran did not 
appeal.

2.  Evidence submitted since the RO's March 1994 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has spondylolysis of the 5th lumbar vertebra 
which is related to service.  

4.  The veteran had service in the Republic of Vietnam during 
the Vietnam era and is presumed to have been exposed to Agent 
Orange during that time.

5.  The veteran's axonal neuropathy is related to service.


CONCLUSIONS OF LAW

1.  The March 1994 RO decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105 (West 1991).

2.  New and material evidence has been received since the 
RO's March 1994 decision; thus, the claim of service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2002).

3.  Spondylolysis of the 5th lumbar vertebra was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).

4.  Axonal neuropathy was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); Public Law 107-103, 115 
Stat. 976 (2001); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  The Board is, at this time, 
granting the veteran's petition to reopen his claim of 
service connection for a low back disorder.  As such, any 
deficiencies in this case as to that issue with regard to 
VCAA are harmless and nonprejudicial.  In addition, the Board 
is granting service connection for spondylolysis of the 5th 
lumbar vertebra.  As to the issue of service connection for 
lumbar disability other than spondylolysis of the 5th lumbar 
vertebra, that matter is addressed in the remand portion of 
this decision.  In addition, the Board is granting service 
connection for peripheral neuropathy.  As such, any 
deficiencies in this case as to that issue with regard to 
VCAA are harmless and nonprejudicial.  

Low Back

In March 1993, the veteran's original claim of service 
connection for a low back disorder was received.  At that 
time, his service medical records, January 1988 VA 
examination reports, an April 1993 report of James W. 
Stephenson, D.C., B.C.C.T., and VA outpatient records were of 
record.  The Board notes that the service medical records 
revealed treatment for spondylolysis and muscle strain of the 
back.  

In a March 1994 rating decision, service connection for a low 
back disorder was denied.  Spondylolysis, muscular 
disability, and nerve disability were all addressed.  The 
veteran did not appeal that determination.  The March 1994 RO 
decision which denied service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998). 

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)

In 1997, the veteran's current petition to reopen the claim 
of service connection for a low back disorder was received.  
In conjunction with his petition to reopen, new evidence has 
been received.  The new evidence includes a September 1995 
private chiropractic report diagnosing lumbar vertebral 
subluxation; VA outpatient records showing herniated nucleus 
pulposus of several vertebra of the lumbar spine as well as 
degenerative disc disease; an October 1997 private medical 
report also diagnosing degenerative disc disease of the 
lumbar spine; a May 2000 VA medical report diagnosing 
multifactor spine disease at multiple levels in the lumbar 
area as well as bilateral lumbosacral radiculalgia; and a May 
2000 VA examination report diagnosing spondylolysis of the 
5th lumbar vertebra and degenerative disc disease of the 
lumbar spine.

The Board notes that the examiner who conducted the May 2000 
VA examination opined that the veteran's spondylolysis of the 
5th lumbar vertebra was etiologically related to service.  
The veteran maintains that he injured his low back during 
service.  As noted, the veteran was diagnosed during service 
as having spondylolysis.  

Accordingly, the Board finds that, assuming the credibility 
of the aforementioned evidence which supports the veteran's 
claim as required by Justus v. Principi, 3 Vet. App. 510, 513 
(1992), the veteran has submitted new and material evidence 
to reopen the claim of service connection for a low back 
disorder.  Thus, the newly submitted evidence is relevant and 
probative to the issue at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156.

In light of the foregoing, the veteran's claim is reopened.

Spondylolysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, while the veteran is a wartime 
veteran, the record does not show nor does the veteran assert 
that a low back disorder was incurred during combat.  Thus, 
38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

The veteran maintains that he suffered a back injury in 
service which resulted in a diagnosis of spondylolysis.  
Although the service medical records do not specifically 
document this injury, they do confirm that he was diagnosed 
as having spondylolysis in January 1975.  A Physical Profile 
Serial Report shows that the veteran was placed on a physical 
restriction and was instructed not to lift over 25 pounds.  
This evidence tends to substantiate the veteran's contentions 
regarding the alleged inservice injury and definitely 
substantiates his report of having spondylolysis diagnosed 
during service.  

At the time of his May 2000 VA examination, the veteran 
reported the inservice injury.  The examination resulted, in 
pertinent part, in a diagnosis of spondylolysis of the 5th 
lumbar vertebra.  The examiner stated that spondylolysis may 
be a developmental condition which occurs during childhood or 
it may occur due to trauma or to stress fractures of the pars 
interarticularis of the vertebra.  It is increased in 
incidence in soldiers who carry back packs and it can occur 
with acute injuries to the lower back.  The examiner opined 
that it was as likely as not that the veteran's spondylolysis 
of the 5th lumbar vertebra was the result of an inservice 
injury.  

In determining whether service connection is warranted, VA 
must determine whether a preponderance of the evidence 
supports the veteran's claim or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, the evidence shows 
that it is likely that the veteran injured his low back 
during service.  He was diagnosed as having spondylolysis 
during service.  He currently has spondylolysis.  A VA 
examiner related the spondylolysis to service.  Thus, in this 
case, a preponderance of the evidence supports the veteran's 
claim.  Therefore, service connection for spondylolysis of 
the 5th lumbar vertebra is granted.

Neuropathy

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service. No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

The deleted material is bracketed and struck through, the new 
material is in italics.  

38 U.S.C.A. § 1116 provides the following.  [Presumptions of 
service connection for diseases associated with exposure to 
certain herbicide agents]  Presumptions of service connection 
for diseases associated with exposure to certain herbicide 
agents; presumption of exposure for veterans who served in 
the Republic of Vietnam [NOTE:  Change effective Dec. 27, 
2001]

(a) (1) For the purposes of section 1110 of this title, and 
subject to section 1113 of this title--
		(A) a disease specified in paragraph (2) of this 
subsection becoming manifest as specified in that paragraph 
in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975; and
		(B) each additional disease (if any) that (i) the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having positive association with exposure to an 
herbicide agent, and (ii) becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and while so serving was 
exposed to that herbicide agent, shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.
	(2) The diseases referred to in paragraph (1)(A) of this 
subsection are the following:
		(A) Non-Hodgkin's lymphoma becoming manifest to a 
degree of disability of 10 percent or more.
		(B) Each soft-tissue sarcoma becoming manifest to a 
degree of disability of 10 percent or more other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.
		(C) Chloracne or another acneform disease 
consistent with chloracne becoming manifest to a degree of 
disability of 10 percent or more within one year after the 
last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.
		(D) Hodgkin's disease becoming manifest to a degree 
of disability of 10 percent or more.
		(E) Porphyria cutanea tarda becoming manifest to a 
degree of disability of 10 percent or more within a year 
after the last date on which the veteran performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.
		(F) Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) becoming manifest to a degree 
of disability of 10 percent or more [within 30 years after 
the last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975]. [NOTE:  Change is effective January 1, 2002]
		(G) Multiple myeloma becoming manifest to a degree 
of disability of 10 percent or more.
		(H) Diabetes Mellitus (Type 2). [NOTE:  Change is 
effective Dec. 27, 2001]
	[(3) For the purposes of this subsection, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease referred 
to in paragraph (1)(B) of this subsection shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin or 2,4-dichlorophenoxyacetic acid, 
and may be presumed to have been exposed during such service 
to any other chemical compound in an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.] 
[NOTE:  Amended and transferred to 1116(f), effective Dec. 
27, 2001]
	[(4)](3) For purposes of this section, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975. [NOTE:  Change is 
effective Dec. 27, 2001]

(f) [For the purposes of this subsection, a veteran] For 
purposes of establishing service connection for a disability 
or death resulting from exposure to a herbicide agent, 
including a presumption of service-connection under this 
section, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, [and 
has a disease referred to in paragraph (1)(B) of this 
subsection] shall be presumed to have been exposed during 
such service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. [NOTE:  This is an amendment of former 
1116(a)(3); change effective Dec. 27, 2001]

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The amended version is more favorable to the 
veteran because of the change to 38 U.S.C.A. § 1116(f).  
Similarly, the veteran is not prejudiced by consideration of 
more favorable legal provisions.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Currently, for purposes of establishing service connection 
for a disability or death resulting from exposure to a 
herbicide agent, including a presumption of service 
connection under this section, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The record need no longer 
show that the veteran has one of the listed presumptive 
diseases.  Thus, those veterans who served in Vietnam during 
the applicable time period will be presumed to have been 
exposed to Agent Orange, not just those veterans who served 
in Vietnam during the applicable time period and have 
presumptive diseases.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S.Ct. 1171 (1998).  See also Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).

The veteran served on active duty from June 1967 to October 
1987.  His DD Form 214 confirms service in Vietnam.  Thus, 
exposure to Agent Orange is presumed.  

With regard to his claim of service connection for 
neuropathy, the Board notes that 38 C.F.R. § 3.309(e) 
specifically defines the term "acute and subacute peripheral 
neuropathy" to mean a transient neuropathy which appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.  The competent evidence does not show that 
he had acute and/or subacute peripheral neuropathy within 
weeks or months of exposure to an herbicide agent in Vietnam 
and which resolved within two years of the date of onset.  As 
such, there is no evidence of acute or subacute peripheral 
neuropathy as contemplated within 38 C.F.R. § 3.309(e).  The 
Board will also consider if direct service connection is 
warranted for neuropathy.

The competent evidence of record establishes that the veteran 
currently has peripheral neuropathy/axonal neuropathy.  
However, there are differing medical opinions with regard to 
the etiology thereof.  

In October 1998, the veteran was afforded a VA examination.  
The examiner indicated that the veteran had sensory motor 
peripheral neuropathy.  The examiner noted that he could not 
provide an opinion on the etiology at that time.

In November 1998, the veteran was afforded another VA 
examination by a different examiner.  This examiner concluded 
that the veteran had severe sensory motor neuropathy of the 
lower extremities and that it was probably secondary to 
multiple herniated lumbar discs.  

In July 2000, the veteran was afforded a VA neurology 
consult.  The examiner concluded that the veteran had 
polyneuropathy.  The examiner stated that he suspected that 
this was hereditary sensory motor neuropathy.  

In June 2001, Terry Rolan, M.D., a board certified 
neurologist, indicated that the veteran had severe axonal 
neuropathy.  The veteran reported to him that he had Agent 
Orange exposure during the 1970's.  Dr. Rolan stated that he 
evaluated the veteran's neuropathy, and, given the severity 
of the axon loss, time frame of occurrence and lack of 
hereditary component, he concluded that the veteran did not 
have a hereditary sensory motor neuropathy, as the veteran 
had previously been told.  In addition, he noted that the 
lack of significant progression over the last few years 
suggested an exposure to something in the past.  Dr. Rolan 
stated that he must conclude that the time course made it 
very likely that the veteran's problems stemmed from exposure 
to one or more of the toxins of Agent Orange.  

In a June 2002 letter, Dr. Rolan again indicated that the 
veteran had axonal neuropathy and that it was due to exposure 
to Agent Orange in the 1970's.  

A review of the medical opinions shows that there are three 
different theories: 1) that the veteran has peripheral 
neuropathy due to lumbar disc disease; 2) that the veteran 
has peripheral neuropathy due to hereditary disease; and 3) 
that the veteran has axonal neuropathy due to exposure to 
Agent Orange during service.  

The Board places the most probative weight on Dr. Rolan's 
opinion.  Although the veteran's type of neuropathy is not a 
presumptive disorder, it is presumed that he was exposed to 
Agent Orange during service.  Thus, the history in that 
regard is considered accurate.  Dr. Rolan found that history 
to be credible.  Dr. Rolan is a board certified neurologist.  
He is the veteran's treating neurologist.  It appears that 
Dr. Rolan was aware of the other opinions, but he provided 
reasons and bases for why the veteran has axonal neuropathy 
and why the etiology is due to exposure to Agent Orange 
during service rather than the etiologies presented by the 
other examiners.  

In light of the foregoing, the Board concludes that a 
preponderance of the evidence supports the veteran's claim.  
Therefore, service connection for axonal neuropathy is 
granted.


ORDER

The petition to reopen a claim for service connection for a 
low back disorder is granted.

Service connection for spondylolysis of the 5th lumbar 
vertebra is granted.

Service connection for axonal neuropathy is granted.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
VCAA which addressed VA's duty to notify and duty to assist 
the veteran.  The veteran has not been notified of VCAA.  
Accordingly, the RO should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed with 
regard to the issues of:  service connection for a lumbar 
spine disorder other than spondylolysis of the 5th lumbar 
vertebra; service connection for a cervical spine disorder; 
and service connection for a skin disorder to include 
dermafibromas of the right leg as due to Agent Orange 
exposure.  

During his personal hearing in September 2002, the veteran 
related that his private examiners have related current 
disabilities to service.  The veteran indicated that he would 
submit supporting documentation from these examiners.  The 
veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to the RO.

In addition, in compliance with VCAA, the veteran should be 
examined by VA.  The veteran should be afforded orthopedic, 
neurological, and skin evaluations.  The examiners should 
opine as to the etiology of the veteran's current 
disabilities of the cervical spine, lumbar spine, and skin.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
the RO to include supporting opinions 
from his treating private physicians.

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

3.  The veteran should be afforded VA 
examinations to include orthopedic, 
neurological, and skin evaluations.  The 
examiners should opine as to the etiology 
of the veteran's current disabilities of 
the cervical spine, lumbar spine (other 
than spondylolysis of the 5th lumbar 
vertebra), and skin.  With regard to any 
current skin disorder, the examiner 
should presume Agent Orange exposure 
during service.  All indicated x-rays and 
tests should be completed.  The claims 
file should be made available to the 
examiners prior to the examinations.

The veteran is hereby notified that 
failure without good cause shown to 
report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claims.  38 C.F.R. § 3.655 
(2002).

4.  Upon completion of the requested 
actions, the RO should readjudicate the 
service connection issues.  Thereafter, 
if any of the claims remain denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include an issuance of a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


